CORRECTED NOTICE OF ALLOWANCE
The Examiner is issue a corrected notice of allowance since claim 21 is missing.

DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/2/2020. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 12/2/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards Argument 1, Applicant/s state/s Hamaguchi et al (NPL “Effective Use of Dilated Convolution for Segmenting Small Object Instances in Remote Sensing Imagery”, page 10, 2017) (“Hamaguchi”) in view of Yu et al (NPL “Multi-Scale Context Aggregation by Dilated Convolutions”, page 13, page 2016) (“Yu”) does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:

In response to Argument 1, Applicant’s arguments, see Remarks, filed 12/2/2020, with respect to the rejection(s) of claim(s) 1-3, 6, 7, 11-13, 14, 15, 17, 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  


Allowable Subject Matter
Claims 1-3, 5-15, 17-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-3, 5-15, 17-21 are allowed since the closest prior arts are  Hamaguchi et al (NPL “Effective Use of Dilated Convolution for Segmenting Small Object Instances in Remote Sensing Imagery”, page 10, 2017) (“Hamaguchi”), Yu et al (NPL “Multi-Scale Context Aggregation by Dilated Convolutions”, page 13, 2016) (“Yu”), Wang et al (U.S. Patent Pub. No. 2018/0341872), Lin et al (U.S. Patent Pub. No. 2013/0223763, hereafter referred to as Lin). 
However, when looking at all the available prior arts, none teach that wherein, for the generating of the sub-feature maps, the one or more processors are configured to: compare a size of each of the plurality of sub-feature maps with a predetermined size, an in response to a size of at least one sub-feature map of the plurality of sub-feature maps being smaller than the predetermined size, pad at least one part of edges of the at least one sub-feature map with a predetermined value such that the size of the at least one sub-feature map becomes the predetermined size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Drawings
The drawings were received on 4/24/2021. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665